


110 HR 2929 : To limit the use of funds to establish any

U.S. House of Representatives
2007-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2929
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 26, 2007
			 Received; read twice and referred to the
			 Committee on Foreign
			 Relations
		
		AN ACT
		To limit the use of funds to establish any
		  military installation or base for the purpose of providing for the permanent
		  stationing of United States Armed Forces in Iraq or to exercise United States
		  economic control of the oil resources of Iraq.
	
	
		1.FindingsCongress finds the following:
			(1)On May 30, 2007, Tony Snow, the President’s
			 press secretary, said that President Bush envisions a United States military
			 presence in Iraq as we have in South Korea, where American
			 troops have been stationed for more than 50 years.
			(2)On June 1, 2007,
			 Secretary of Defense Robert Gates elaborated on the President’s idea of a
			 long and enduring presence in Iraq, of which the Korea
			 model is one example.
			(3)These statements
			 run counter to previous statements issued by the President and other
			 administration officials.
			(4)On April 13, 2004,
			 the President said, As a proud and independent people, Iraqis do not
			 support an indefinite occupation and neither does America..
			(5)On
			 February 6, 2007, Secretary Robert Gates stated in testimony before Congress,
			 we certainly have no desire for permanent bases in Iraq..
			(6)On February 16,
			 2006, Secretary of Defense Donald Rumsfeld stated in testimony before Congress,
			 We have no desire to have our forces permanently in that country. We
			 have no plans or discussions underway to have permanent bases in that
			 country..
			(7)On March 24, 2006,
			 the United States Ambassador to Iraq, Zalmay Kahilzad stated that the United
			 States has no goal of establishing permanent bases in
			 Iraq..
			(8)On October 25,
			 2006, the President stated, Any decisions on permanency in Iraq will be
			 made by the Iraqi government., in response to a question whether the
			 United States wanted to maintain permanent military bases in Iraq.
			(9)On February 6,
			 2007, Secretary Gates said, We will make that decision, sir in
			 response to the question: Is that still our policy, that we’re going to
			 be there [Iraq] as long as the [Iraqi] government asks us to be there? ... Is
			 our presence left up to the Iraqis or do we make the decision?.
			(10)The perception
			 that the United States intends to permanently occupy Iraq aids insurgent groups
			 in recruiting supporters and fuels violent activity.
			(11)A clear statement
			 that the United States does not seek a long-term or permanent presence in Iraq
			 would send a strong signal to the people of Iraq and the international
			 community that the United States fully supports the efforts of the Iraqi people
			 to exercise full national sovereignty, including control over security and
			 public safety.
			(12)The Iraq Study
			 Group Report recommends: The President should state that the United
			 States does not seek permanent military bases in Iraq. If the Iraqi government
			 were to request a temporary base or bases, then the United States government
			 could consider that request as it would in the case of any other
			 government.; and The President should restate that the United
			 States does not seek to control Iraq's oil..
			(13)The House of
			 Representatives has passed 6 separate bills prohibiting or expressing
			 opposition to the establishment of permanent military bases in Iraq including
			 three of which have been enacted into law by the President:
			 Public Law
			 109–289,
			 Public Law
			 109–364,
			 Public Law
			 110–28.
			2.Statement of
			 PolicyIt is the policy of the
			 United States not to establish any military installation or base for the
			 purpose of providing for the permanent stationing of United States Armed Forces
			 in Iraq and not to exercise United States control of the oil resources of
			 Iraq.
		3.Limitation on use
			 of fundsNo funds made
			 available by any Act of Congress shall be obligated or expended for a purpose
			 as follows:
			(1)To
			 establish any military installation or base for the purpose of providing for
			 the permanent stationing of United States Armed Forces in Iraq.
			(2)To exercise United
			 States economic control of the oil resources of Iraq.
			
	
		
			Passed the House of
			 Representatives July 25, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
